                                                                                                                          FILED
AO 245B (CASDRev. 08/13) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT                                         Co
                                              S0UTHERN DISTRICT OF CALIFORNIA

               UNITED STATES OF AMERICA                                         JUDGMENT AFTER REMAND
                                   V.                                           (For Offenses Committed On or After November 1, 1987)
           JOSE SUSUMO AZANO MATSURA (!)
                                                                                   Case Number: 14CR0388 MMA

                                                                                KNUT S. JOHNSON
                                                                                Defendant's Attorney
REGISTRATION NO.                   46576298
rgi Correction of Sentence on Remand (Fed. R. Crim. P. 35); Previously Imposed Sentence is Hereby Set Aside and Vacated
THE DEFENDANT:
D pleaded guilty to count(s)

!Zl was found guilty on count(s)       1, 3-36 AND 39 OF THE THIRD SUPERSEDING INDICTMENT
     after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the.following offense(s):
                                                                                                          Count
Title & Section                  Nature of Offense                                                      Number(s)
18 use 371                       Conspiracy to Commit Offenses Against the United States                    I

2 USC 437g(d)(l)(A)              Campaign Donation or Contribution by a Foreign National                                        3
and 441e(a)(l)(A)                Aggregating At Least $25,000
2 USC 437g(d)(l)(A),             Contribution in the Name of Another Aggregating at Least                                       4
441f                             $25,000
18 use 1519                      Falsification of Records                                                                     5-36
18 USC 922(g)(5)(B)              Alien in Possession of a Firearm                                                              39
     The defendant is sentenced as provided in pages 2 through         5       of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D       The defendant has been found not guilty on count(s)
!Zl Count(s)       37                                                   is            dismissed.
                  --------------
IZl     Assessment: $100.00 AS TO EACH COUNT ($3,600.00 TOTAL)-with credit for any payments
        previously made.


    See fine page
1:8:1                       1:8:1 Forfeiture pursuant to order filed     3/22/2018                   , included herein.
       IT IS ORDERED tbat tbe defendant shall notify the United States Attorney for tbis district within 30 days of any
change of name, residence, or mailing address until al) fines, restitution      , and special assessments imposed by this
judgment are folly paid. If ordered to pay restitution, the defendan     all n ify the court and United States Attorney of
any material change in tb·e defendant's economic circumstances.




                                                                                HON. MICHAEL M. ANELLO
                                                                                UNITED STATES DISTRICT JUDGE


                                                                                                                           14CR0388 MMA
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                JOSE SUSUMO AZANO MATSURA (I)                                            Judgment - Page 2 of 5
CASE NUMBER:              !4CR0388 MMA                                                                                       i
                                                                                                                            _L




                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 THIRTY-SIX (36) MONTHS AS TO EACH COUNT TO RUN CONCURRENTLY




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
          - PLACEMENT AT MCC SAN DIEGO OR ALTERNATIVELY IN THE WESTERN REGION
              OF THE UNITED STATES.




 •     The defendant is remanded to the custody of the United States Marshal.

 •·    The defendant shall surrender to the United States Marshal for this district:
       •     at
                ---------                  A.M.               on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                - - - - - - - - - " ' - - - - to
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL


                                                                                                      I 4CR0388 MMA
      AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

      DEFENDANT:                       JOSE SUSUMO AZANO MATSURA (I)                                                                  Judgment - Page 3 of5
      CASE NUMBER:                     14CR0388 MMA

                                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
THREE (3) YEARS AS TO EACH COUNT TO RUN CONCURRENTLY


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
             The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D            substance abuse. (Check, if applicable.)
lZI          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
             The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
lZI
             Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
             The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
             resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D            The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.
                                              STANDARD CONDITIONS OF SUPERVISION
       I)      the defendant shall nOt leave the judicial district without the permission of the court or probation officer;
       2)      the defendant shall report to _the probation officer in a manner and frequency directed by the court or probation officer;
       3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)      the defendant shall support his or her dependents and meet other family responsibilities;
       5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
               reasons;
       6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)      the defendant sh8.ll refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance _or
               any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)      the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       -9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with an)' person convicted of a felony,
               unless granted pennission to do so by the probation officer;
       10)     the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
               observed in plain view of the probation officer;
       11)     the defendant shall notify the probation officer within seventy-two hours of being arrested or' questioned by a law enforcement officer;
       12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
               the court;· and
       13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
               personal history or characteristics and shall permit the probation officer to make such notifications and to confinn the defendant's compliance
               with such notification requirement.



                                                                                                                                            14CR0388 MMA
 AO 245B (CASD Rev. 08113) Judgment in a Criminal Case

     DEFENDANT:       JOSE SUSUMO AZANO MATSURA (I)                           Judgment - Page 4 of 5
     CASE NUMBER:     14CR0388 MMA

                               SPECIAL CONDITIONS OF SUPERVISION


       1. If deported, excluded or allowed to voluntarily return to country of origin, not
          reenter the United States illegally and report to the probation officer within 24
          hours of any reentry into the United States; supervision waived upon deportation,
          exclusion, or voluntary departure.


       2. Not enter or reside in the Republic of Mexico without permission of the court or
          probation officer.


       3. Report all vehicles owned or operated, or in which you have an interest, to the
          probation officer.


       4. Submit your person, property, residence, office or vehicle to a search, conducted by
          a United States Probation Officer at a reasonable time and in a reasonable manner,
          based upon reasonable suspicion of contraband or evidence of a violation of a
          condition of release; failure to submit to a search may be grounds for revocation;
          the defendant shall warn any other residents that the premises may be subject to
          searches pursuant to this condition.


      5. Provide complete disclosure of personal and business financial records to the
         probation officer as requested.


      6. Be prohibited from opening checking accounts or incurring new credit charges or
         opening additional lines of credit without approval of the probation officer.


II




                                                                                14CR0388 MMA
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:            JOSE SUSUMO AZANO MATSURA (I)                              Judgment - Page 5 of 5    '
                                                                                                           ',

CASE NUMBER:          14CR0388 MMA                                                                         I
                                                                                                          _L




                                              FINE


The defendant shall pay a.fine in the amount of $250,000.00 as to count I, $250,000.00 as to
count 3 and $60,955.00 as to count 4 for a total of$560,955.00 unto the United States of
America through the Clerk, U. S. District Court. Payment of the fine shall be forthwith. During
any period of incarceration, the defendant shall pay fine through the Inmate Financial
Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per quarter,
whichever is greater. The defendant shall pay the fine during his supervised release at the rate of
$10,000 per month.

pefendant to receive credit for payments previously made.




                                                                                   14CR0388    MMA
